— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered April 7, 1983, convicting him of rape in the first degree and burglary in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The evidence was sufficient to prove the defendant’s guilt beyond a reasonable doubt. The determination of the jury on *587issues of credibility is to be accorded the greatest weight on appeal (see, People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932; People v Parks, 41 NY2d 36, 47), and we see no reason to disturb the jury’s resolution of those issues in the case at bar.
We have reviewed the defendant’s remaining contentions and find them to be either unpreserved or without merit. Lazer, J. P., Bracken, Brown and Hooper, JJ., concur.